McMurray, Presiding Judge.
On June 20, 1983, plaintiff Maddox executed an affidavit and acknowledgment of paternity, in connection with a previous action to recover child support, stating that he was the natural father of S. L. G. Thereafter, plaintiff consented to the superior court’s entry in the previous action of an order finding that plaintiff is the natural father of S. L. G. and requiring plaintiff to pay for the support of S. L. G.
On September 8, 1989, plaintiff initiated the case sub judice by *651filing his “complaint for determination of paternity” seeking an order declaring that he is not the natural father of S. L. G. Plaintiff’s complaint named S. L. G. and the child’s mother as defendants. The Georgia Department of Human Resources answered the complaint and filed a counterclaim for child support arrearages which had accrued pursuant to the prior order.
Decided February 21, 1991.
Michael J. Bowers, Attorney General, William C. Joy, Senior Assistant Attorney General, William M. Droze, Assistant Attorney General, for appellants.
Allen & Perry, Roy L. Allen II, for appellee.
Plaintiff’s complaint was accompanied by a motion that the superior court order blood tests, including human leucocyte antigen (HLA) testing. While defendants opposed this motion, the superior court ordered that the parties submit themselves to the blood test provided under OCGA § 19-7-43.
The trial court certified its order for immediate review and we granted defendants’ application for appellate review. Held:
Under our decision in Department of Human Resources v. Brown, 196 Ga. App. 875 (1), 876 (397 SE2d 73), “the application of the doctrine of res judicata clearly proscribes the trial court’s reconsideration of the issue of paternity. [Cits.] Accordingly, the trial court’s order requiring that the minor [child] and [her] mother submit to paternity blood testing is erroneous and must be reversed.”

Judgment reversed.


Sognier, C. J., and Carley, J., concur.